Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 1 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 2 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 3 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 4 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 5 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 6 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 7 of 8
Case 3:20-bk-30270-SHB   Doc 41 Filed 05/20/20 Entered 05/20/20 12:29:50   Desc
                         Main Document     Page 8 of 8
